Appeal from a judgment for plaintiff and from an order denying a motion for a new trial in an action brought by a trustee in bankruptcy to be declared the owner of certain realty, and for other relief. Judgment and order unanimously affirmed, with costs to plaintiff-respondent. There was ample evidence before the trial court upon which to base a finding that this real estate belonged to appellant Esther Greenberg, the bankrupt, and as such became an asset of the estate of said bankrupt. There is also no ground for vacating the judgment and granting a new trial on the basis of the appellants’ contention as to what the understanding of all the parties may have been in addition to the terms of the stipulation as placed upon the record by the court reporter. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ. [See post, p. 960.]